      Case 4:20-cv-00179-WS-HTC Document 12 Filed 07/14/20 Page 1 of 2



                                                                             Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




JOHN W. MUNSON,

      Plaintiff,

v.                                                          4:20cv179–WS/HTC

SUSAN TRUEBLOOD, et al.,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 11) docketed June 9, 2020. The magistrate judge recommends that the

plaintiff's case be dismissed for failure to state a claim on which relief may be

granted. The plaintiff has filed no objections to the report and recommendation.

      Having reviewed the record, the court finds that the magistrate judge’s

report and recommendation is due to be adopted.

      Accordingly, it is ORDERED:

      1. The magistrate judge’s report and recommendation (ECF No. 11) is
      Case 4:20-cv-00179-WS-HTC Document 12 Filed 07/14/20 Page 2 of 2



                                                                              Page 2 of 2


hereby ADOPTED and incorporated by reference in this order.

      2. The plaintiff's complaint and this action are DISMISSED for failure to

state a claim pursuant to 28 U.S.C. § 1915A and for failure to follow a court order.

      3. The clerk shall enter judgment stating: "All claims are dismissed."

      4. The clerk shall note on the docket that this case was dismissed pursuant to

28 U.S.C. § 1915A(b)(1).

      DONE AND ORDERED this            14th     day of     July     , 2020.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
